Citation Nr: 0024822	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to an effective date earlier than July 8, 1998, 
for the assignment of a 40 percent rating for a low back 
disorder.

Entitlement to a higher evaluation for the low back disorder, 
evaluated as 20 percent disabling, effective from September 
1996, and as 40 percent disabling, effective from July 1998.

Entitlement to an increased evaluation for residuals of right 
femur fracture and open book pelvis fracture with arthritis 
of the right hip, currently rated as 20 percent disabling.

Entitlement to a higher rating for chondromalacia of the 
right knee, initially assigned a 10 percent evaluation, 
effective from September 1996.

Entitlement to a higher rating for status post meniscectomy 
and synovectomy of the left knee with chondromalacia, 
initially assigned a 10 percent evaluation, effective from 
September 1996.

Entitlement to an increased evaluation for scars of the right 
thigh and hip, currently rated 10 percent disabling.

Entitlement to a higher rating for scars of the left hip and 
thigh, initially assigned a zero percent evaluation, 
effective from October 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1997 and later RO rating decisions that increased 
the evaluation for the low back disorder from 10 to 
20 percent, effective from September 1996, and from 20 to 
40 percent, effective from July 8, 1998; denied an increased 
evaluation for residuals of fractures of the right femur and 
pelvis with arthritis of the right hip (rated 20 percent); 
granted service connection for right knee chondromalacia and 
assigned a 10 percent evaluation, effective from September 
1996; granted service connection for status post meniscectomy 
and synovectomy of the left knee with chondromalacia and 
assigned a 10 percent evaluation, effective from September 
1996; granted service connection for scars of the left hip 
and thigh and assigned a zero percent evaluation, effective 
from October 1994; and denied an increased evaluation for 
scars of the right thigh and hip (rated 10 percent).

The issues of entitlement to an increased evaluation for 
scars of the right thigh and hip, currently rated 10 percent 
disabling; and entitlement to a higher rating for scars of 
the left hip and thigh, initially assigned a zero percent 
evaluation, effective from October 1994, will be discussed in 
the remand section of this decision.


FINDINGS OF FACT

1.  An April 1995 RO rating decision increased the evaluation 
for low back pain from zero to 10 percent, effective from 
October 1994; the veteran was notified of this determination 
in May 1995 and he did not appeal.

2.  On September 27, 1996, the veteran submitted a claim for 
an increased rating for the low back disorder.

3.  The low back disorder was manifested by low back pain, 
paresthesias of the lower extremity, degenerative arthritis, 
and mild disc desiccations with focal right posterior disc 
herniation at the L5-S1 level from September 1996 and prior 
to July 8, 1998; and by low back pain and limitation of 
motion that produce severe functional impairment as of July 
8, 1998; limitation of motion or other symptoms of the low 
back disorder that produce more than moderate functional 
impairment are not found as of September 1996 and prior to 
July 8, 1998; and neurological deficits or other symptoms of 
the low back disorder that produce more than severe 
functional impairment are not shown subsequent to July 8, 
1998.

4.  The residuals of fractures of the right femur and pelvis 
are manifested primarily by degenerative arthritis of the 
right hip, limitation of motion of the right hip, and pain 
that produce moderate functional impairment of the right hip 
analogous to moderate impairment of the hip produced by 
malunion of the femur; muscle injury, symptoms that produce 
marked functional impairment of the right hip or limitation 
of flexion of the hip to 20 degrees or less are not found.

5.  The right knee disability is manifested primarily by 
slight limitation of flexion; complaints of pain, weakness, 
instability, giving way going up and down stairs; and small 
joint effusion.  Arthritis, a symptomatic scar, limitation of 
flexion to 60 degrees or less, limitation of extension to 10 
degrees or more, instability or impairment of the tibia and 
fibula is not found.

6.  The left knee disability is manifested primarily by 
slight limitation of flexion; a degenerative tear of the 
posterior horn of the lateral meniscus that extends to the 
inferior articular surface; and complaints of pain, weakness, 
instability, and giving way going up and down stairs.  
Effusion, arthritis, a symptomatic scar, limitation of 
flexion to 60 degrees or less, limitation of extension to 10 
degrees or more, instability or impairment of the tibia and 
fibula is not found.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 8, 
1998, for the assignment of a 40 percent rating for low back 
derangement are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.7, 4.40, 
4.45, 4.71a, Codes 5292, 5293, 5295 (1999).

2.  The criteria for a rating in excess of 20 percent for the 
low back derangement as of September 1996 and prior to July 
8, 1998 are not met; the criteria for a higher rating for the 
low back derangement, evaluated as 40 percent disabling, 
effective from July 8, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (1999).

3.  The criteria for a rating in excess of 20 percent for 
residuals of fractures of the right femur and pelvis with 
arthritis of the right hip are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5252, 5253, 5255 (1999).

4.  The criteria for a higher rating for chondromalacia of 
the right knee, initially assigned a 10 percent evaluation, 
effective from September 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5257, 5258, 5259, 5260, 5261, 
5262 (1999).

5.  The criteria for a higher rating for status post-
meniscectomy and synovectomy with chondromalacia of the left 
knee, initially assigned a 10 percent evaluation, effective 
from September 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 
4.71a, Codes 5257, 5258, 5259, 5260, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier than July 8, 
1998, for the Assignment of a 40 Percent Rating for the Low 
Back Disorder, and Entitlement to a Higher Rating for the Low 
Back Disorder, Evaluated as 20 Percent Disabling as of 
September 1996 and Prior to July 8, 1998, and as 40 Percent 
Disabling as of July 8, 1998.

The veteran had active service from February 1989 to February 
1993.

Service medical records show that the veteran was seen for 
complaints of low back pain following a motor vehicle 
accident in service when he fractured his right femur and 
pelvis.

An October 1994 RO rating decision granted service connection 
for chronic low back pain and assigned a zero percent 
evaluation for this condition, effective from October 1994.  
An April 1995 RO rating decision increased the evaluation for 
the chronic low back pain from zero to 10 percent, effective 
from October 1994.  The veteran was notified of this latter 
determination in May 1995, and he did not appeal.

On September 27, 1996, the veteran submitted an increased 
rating claim for the low back disorder.

VA and private medical records show that the veteran was 
treated for various conditions in the 1990's.  The more 
salient medical reports with regard to the veteran's claims 
will be discussed in the appropriate sections of this 
decision.

The veteran underwent a VA spine examination in November 
1996.  He complained of chronic back tightness and pain with 
motion.  He ambulated without assistance, including walking 
on heels and toes with pain.  There was no paraspinal 
tenderness.  Straight leg raising was negative, bilaterally.  
Range of motion was within normal limits and neurological 
deficits were not found.  The diagnosis was chronic low back 
pain syndrome probably related to pelvic injury and leg 
length discrepancy.

At a VA neurological examination in November 1996, the 
veteran had 1+ deep tendon reflexes of the lower extremities 
and complained of paresthesias of both legs.  No other 
significant neurological deficits were found.  The diagnosis 
was bilateral lower lumbar radiculopathy secondary to 
possible post-traumatic root irritation.

A VA report shows that a MRI (magnetic resonance imaging) of 
the veteran's lumbar spine was taken in April 1997.  The 
impressions were mild degenerative arthritis and mild disc 
desiccations with focal right posterior disc herniation at 
the L5-S1 level.

The veteran underwent a VA examination of his back on July 8, 
1998.  He complained of pain in the lower back with a 
tingling sensation in the lower extremities, including the 
feet.  He reported that the low back pain was aggravated by 
prolonged standing and sitting.  Flexion of the spine was to 
40 degrees, lateral flexion to the right was to about 20 
degrees, and lateral rotation to the left was to about 25 
degrees.  The diagnosis was low back derangement.

The veteran's claims discussed in this section and the other 
sections of the Board's decision are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to these claims and 
that no further assistance to the appellant is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

With regard to the claim for an earlier effective date for 
the 40 percent evaluation for the low back disorder, the 
evidence shows that an April 1995 RO rating decision 
increased the evaluation for the low back disorder from zero 
to 10 percent, effective from October 1994.  The veteran was 
notified of this determination and he did not appeal.  Hence, 
this decision is final.  38 U.S.C.A. § 7105 (West 1991).  The 
effective date of a higher rating for this disorder shall be 
the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later, 
as above.

In this case, the evidence shows that the veteran submitted 
an increased rating claim for the low back disorder on 
September 27, 1996.  Subsequently, he underwent VA medical 
examinations in November 1996 and on July 8, 1998.  The 
reports of these examinations and the other medical evidence 
of record shows that his low back disorder was manifested by 
low back pain, paresthesias of the lower extremities, 
degenerative arthritis, and mild disc desiccations with focal 
right posterior disc herniation at the L5-S1 level prior to 
July 8, 1998; and by low back pain and limitation of motion 
that produce severe functional impairment as of July 8, 1998.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, there is no limitation 
of motion of the low back shown prior to the July 8, 1998 VA 
medical examination and the limitation of motion shown at 
that examination is no more than moderate in degree.  The 
evidence, however, does show that the veteran has low back 
pain and it appears that a 20 percent rating for this 
condition as of September 1996 and prior to July 8, 1998 
under diagnostic code 5292 or 5293, and a 40 percent 
evaluation as of July 8, 1998, with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, best represent the 
veteran's disability picture.  The evidence does not show low 
back symptoms from September 1996 and prior to July 8, 1998 
that support the assignment of a 40 percent evaluation for 
the low back disorder.  It was not factually ascertainable 
prior to that date that increased impairment warranting a 
40 percent evaluation had occurred.  Hence, the assignment of 
a 40 percent rating for the low back disorder, effective from 
that date, by the RO was correct.  The preponderance of the 
evidence is against the claim for an effective date earlier 
than July 8, 1998, for the assignment of a 40 percent rating 
for the low back disorder and this claim is denied.

A review of the overall evidence does not show limitation of 
motion or other symptoms of the low back disorder that 
produce more than moderate functional impairment prior to 
July 8, 1998; and the overall evidence does not show 
neurological deficits or other symptoms of the low back 
disorder that produce more than severe functional impairment 
beginning July 8, 1998.  Hence, the preponderance of the 
evidence is against the claim for a higher rating for the low 
back disorder, rated as 20 percent disabling, effective prior 
to July 8, 1998, and as 40 percent disabling, effective as of 
July 8, 1998, and this claim is denied.


II.  Entitlement to an Increased Evaluation for Residuals of 
Fractures of the Right Femur and Pelvis with Arthritis

Service medical records show that the veteran sustained 
injuries in a motor vehicle accident in August 1989.  In 
October 1989, he underwent placement of the anterior frame 
external fixator on the pelvis; incision, exploration, and 
irrigation of a right anterior thigh wound; and placement of 
a right tibial traction pin.  The diagnoses were vertical 
shear Bucholtz type III pelvic fracture with disruption of 
the pubic symphysis as well as the sacroiliac joint on the 
right; open grade I right femur fracture; and malaligned 
compression fracture.  Later in October 1989, he underwent 
removal of the pelvic external fixator; open 
reduction/internal fixation of the pelvis; and split-
thickness skin grafts to the right thigh wounds with delayed 
primary closure of the right lower leg wounds and foot 
wounds.  The diagnoses were pubic diastasis with open wounds 
of the right lower extremity.  In June 1990, he underwent 
intramedullary femoral shortening and removal of retained 
hardware from the pubic rami of the pelvis.  The diagnosis 
was leg length discrepancy.

The October 1994 RO rating decision granted service 
connection for status post-fracture of the right femur and 
assigned a 10 percent evaluation for this condition, 
effective from October 1994.  This rating remained in effect 
until the August 1997 RO rating decision increased it to 
20 percent, effective from September 1996.

The veteran underwent a VA medical examinations in November 
1996.  He complained of right hip pain.  He could walk 
without assistance, but with pain on heel rise on the left.  
There was a positive Patrick's sign, bilaterally.  The left 
lower extremity was 1 and 1/2 inches shorter than the right 
lower extremity.  Range of motion of the right hip was 
extension to 15 degrees, flexion to 100 degrees, abduction to 
40 degrees and adduction to 35 degrees.  X-rays of the right 
hip revealed an old healed fracture of the proximal femur.  
The hip joint was intact.  X-rays of the pelvis showed bone 
formation from both sides of the pubis, especially on the 
right.  The diagnosis was status post-bilateral pelvis and 
bilateral hip open reduction/internal fixation surgeries 
secondary to fracture with residual leg length discrepancy.

Private medical reports show that radiological studies of the 
veteran's right hip and pelvis were taken in August and 
September 1997.  X-rays of the pelvis in August revealed an 
old fracture of the symphysis pubis on the right.  Fracture 
was noted of the proximal femur on the right with bone 
remodeling.  X-rays of the right hip revealed an old fracture 
with bone remodeling in the proximal right femur.  There was 
mild degenerative changes.  A MRI of the right hip in 
September revealed no evidence of fracture.  There was no 
evidence of avascular necrosis.  There was minimal joint 
fluid identified.  

The veteran underwent a VA medical examination in June 1998.  
There was pain in the right hip.  Flexion of the right hip 
was to 115 degrees, extension was to 30 degrees, abduction 
was to 40 degrees, adduction was to 12 degrees, external 
rotation was to 60 degrees, and internal rotation was to 38 
degrees.  The diagnoses were mild degenerative arthritis of 
the right hip and old fracture of symphysis pubis on the 
right.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Code 5255.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

The veteran asserts that the residuals of fractures of the 
right femur and pelvis should be evaluated as muscle injuries 
under the appropriate diagnostic code in the provisions of 
38 C.F.R. § 4.73, but the medical evidence does not show the 
presence of related muscle injuries.  The veteran also 
request the assignment of separate evaluations for residuals 
of fracture of the right femur and for residuals of fracture 
of the pelvis, but these residuals produce the same 
functional impairment and the assignment of separate 
evaluations for these residuals would violate the rule 
against the pyramiding of disability evaluations.  38 C.F.R. 
§ 4.14 (1999).  Nor may a separate evaluation be assigned for 
the arthritis of the right hip because the limitation of 
motion of the right hip was considered in the evaluation 
assigned for the residuals of fractures of the right femur 
and pelvis, as noted below.

The medical evidence shows that the residuals of fractures of 
the right femur and pelvis are manifested primarily by 
degenerative arthritis of the right hip, limitation of motion 
of the right hip, and pain that produce functional impairment 
of the right hip.  The limitation of motion of the right hip 
is not of such significance to warrant the assignment of a 
compensable evaluation for the right hip disorder under the 
Codes 5252 or 5253, and the evidence does not show current 
fracture, nonunion or malunion of the femur to warrant a 
rating under Code 5255.  However, since there is right hip 
pain and limitation of motion of the right hip due to the 
fracture, the Board finds that the right hip symptoms should 
be rated analogous to moderate impairment of the hip produced 
by malunion of the femur under Diagnostic Code 5255 or as 
20 percent disabling with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.20 (1999); DeLuca, 
8 Vet. App. 202.  

The evidence does not show right hip symptoms that produce 
marked functional impairment of the right hip or limitation 
of flexion of the hip to 20 degrees or less to warrant the 
assignment of a rating higher than 20 percent for residuals 
of fractures of the right femur and pelvis with arthritis of 
the right hip under Diagnostic Code 5255 or 5252, 
respectively.  The preponderance of the evidence is against 
the claim for a rating in excess of 20 percent for the 
residuals of fractures of the right femur and pelvis with 
arthritis of the right hip, and the claim is denied.


III.  Entitlement to Higher Ratings for Chondromalacia of the 
Right Knee, and for Status Post Meniscectomy and Synovectomy 
of the Left Knee with Chondromalacia, Initially Assigned 
10 Percent Evaluations, Effective from September 1996.

At the November 1996 VA medical examination, the veteran 
complained of bilateral knee pain.  He complained of 
occasional instability, especially on stairs.  There was no 
swelling of the knees.  Flexion of the right and left knees 
was from zero to 130 degrees. 

A MRI of the right lower extremity in April 1997 showed a 
horizontal tear of the posterior horn of the medial meniscus 
that extended to the inferior articular surface.  No other 
significant abnormalities were found.  A MRI of the left knee 
revealed a degenerative tear of the posterior horn of the 
lateral meniscus that extended to the inferior articular 
surface.

A private medical report shows that the veteran underwent 
arthroscopy and chondroplasty of the medical femoral condyle 
and partial synovectomy of the right knee on June 19, 1997.  
The diagnosis was grade 3 chondromalacia, weight bearing 
surface of medial femoral condyle, and hypertrophic 
synovitis.

A private medical report shows that the veteran underwent 
arthroscopy of the left knee joint with excision of lateral 
meniscal tear and partial synovectomy on July 31, 1997.  The 
diagnosis was tear of anterior body of the lateral meniscus 
and hypertrophic synovitis.

The veteran underwent a VA medical examination in June 1998.  
He complained of pain, weakness, instability, and giving way 
of the knees going up and down stairs.  He complained of 
flare ups of the knee with walking.  Range of motion of the 
right knee was extension to zero degrees and flexion to 112 
degrees.  Range of motion of the left knee was extension to 
zero degrees and extension to 125 degrees.  There was no 
instability of the knees.  There was no significant scarring 
of either knee.  The examiner requested MRI's of the knees.  
MRI of the right knee in July 1998 revealed a small joint 
effusion and no other significant abnormalities.  MRI of the 
left knee in July 1998 revealed a tear of indeterminate age 
of the body of the medial meniscus.  

The October 1998 RO rating decision granted service 
connection for right knee chondromalacia and assigned a 
10 percent rating for this condition, effective from 
September 1996.  The rating was increased from 10 to 
100 percent, effective from June 19, 1997, based on surgery 
and convalescence for this condition under the provisions of 
38 C.F.R. § 4.30 (1999).  The 10 percent rating was then 
resumed from October 1997.  Service connection was also 
granted for status post left knee meniscectomy and 
synovectomy with chondromalacia.  A 10 percent rating was 
assigned for this condition, effective from September 1996.  
The 10 percent rating was increased to 100 percent, effective 
from July 31, 1997, under the provisions of 38 C.F.R. § 4.30.  
The 10 percent rating was then resumed from November 1997.

The veteran asserts that separate evaluations for arthritis 
of the knees should be assigned, but the evidence does not 
show that the veteran has arthritis of either knee.  
Therefore, separate evaluations for arthritis of the knees is 
not warranted.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

The medical evidence does not show the presence of 
instability of the knees or malunion or nonunion of the tibia 
and fibula.  Hence, evaluations for the right or left knee 
disorders are not warranted under Diagnostic Code 5257 or 
5262.  Nor does the evidence show the presence of symptomatic 
scars of either knee that warrant granting separate 
evaluations for such scars under the provisions of 38 C.F.R. 
§ 4.118, Codes 7803, 7804 or 7805.

With regard to the right knee disability, the evidence shows 
that this disability is manifested primarily by slight 
limitation of flexion; complaints of pain, weakness, 
instability, giving way going up and down stairs; and small 
joint effusion.  The limitation of motion of the right knee 
is not sufficient to support the assignment of a compensable 
rating under Diagnostic Code 5260 or 5261, even with 
consideration of functional impairment produced by weakness, 
instability, pain or flare-up of the right knee condition 
under the provisions of 38 C.F.R. §§ 4.40 or 4.45 as there is 
no significant functional impairment or limitation of motion 
of the right knee demonstrated.  Nor is there evidence of 
cartilage damage to support the assignment of a compensable 
rating for this disability under Diagnostic Code 5258.  It 
appears that this condition is best rated as 10 percent 
disabling under Diagnostic Code 5259 based on the 
postoperative residuals.  

The left knee disability is manifested primarily by slight 
limitation of flexion; a degenerative tear of the posterior 
horn of the lateral meniscus that extends to the inferior 
articular surface; and complaints of pain, weakness, 
instability, and giving way going up and down stairs.  The 
limitation of motion of the left knee is not sufficient to 
support the assignment of a compensable rating under 
Diagnostic Code 5260 or 5261, even with consideration of 
functional impairment produced by weakness, instability, pain 
or flare-up of the right knee condition under the provisions 
of 38 C.F.R. §§ 4.40 or 4.45 as there is no significant 
functional impairment or limitation of motion of the left 
knee demonstrated.  Nor does the evidence indicate the 
presence of effusion of the left knee to support the 
assignment of a 20 percent evaluation for the left knee 
disability under Diagnostic Code 5258.  It appears that the 
left knee disability is best evaluated as 10 percent 
disabling under Diagnostic Code 5259.  The preponderance of 
the evidence is against the claim for a higher rating for the 
left knee disability, and the claim is denied.

Nor does the evidence show manifestations of the right or 
left knee disorders warranting higher ratings for these 
conditions for a specific period or a "staged rating" at 
any time since the effective date of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for the low back disorder, residuals of 
fracture of the right femur and pelvis with arthritis of the 
right hip, the right knee disorder, and the left knee 
disorder, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than July 8, 1998, for the 
assignment of a 40 percent rating for low back derangement is 
denied.

An increased evaluation for low back derangement, evaluated 
as 20 percent disabling from September 1996 and prior to July 
8, 1998, and as 40 percent disabling, as of July 8, 1998, is 
denied.

An evaluation greater than 20 percent disabling for residuals 
of fractures of the right femur and pelvis with arthritis of 
the right hip is denied.

A higher rating for chondromalacia of the right knee, 
initially assigned a 10 percent evaluation, effective from 
September 1996, is denied.

A higher rating for status post-left knee meniscectomy and 
synovectomy with chondromalacia, initially assigned a 
10 percent evaluation, effective from September 1996, is 
denied.


REMAND

The October 1998 RO rating decision granted service 
connection for scars of the left hip and thigh, and assigned 
a zero percent evaluation, effective from October 1994; and 
denied an increased evaluation for scars of the right hip and 
thigh (rated 10 percent).  In the substantive appeal received 
in May 1999, the veteran disagreed with the evaluations 
assigned for these conditions and requested separate 
evaluations for each of his scars.  That written document 
satisfies the requirements for a timely notice of 
disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (1999).  A 
review of the record indicates that these issues, the 2 
issues listed on page 2 of this decision, have not been made 
subjects of a statement of the case, and they should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address these 
issues until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200 (1999); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the 2 issues listed on page 2 of this 
decision.  He should be sent a VA Form 9 
and should be advised to complete and 
submit this form within 60 days in order 
to perfect his appeal with these matters.  
38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 


